                                                                                           FILED
                                                                                  2019 Jun-18 PM 02:46
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHWESTERN DIVISION

ANNA L. SIMPLER,                       )
                                       )
      Claimant,                        )
                                       )
vs.                                    )       Civil Action No. 3:18-CV-1531-CLS
                                       )
NANCY A. BERRYHILL, Acting             )
Commissioner, Social Security          )
Administration,                        )
                                       )
      Defendant.                       )

                          MEMORANDUM OPINION

      Claimant, Anna Simpler, commenced this action on September 19, 2018,

pursuant to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of

the Commissioner affirming the decision of the Administrative Law Judge denying

her claim for a period of disability, disability insurance, and supplemental security

income benefits.

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

(11th Cir. 1983).
      Claimant argues that the Commissioner’s decision was neither supported by

substantial evidence nor in accordance with legal standards. Specifically, claimant

asserts that the ALJ improperly considered the consultative examiner’s assessment,

improperly substituted her opinion for that of the medical experts, and failed to

consider the side effects of claimant’s medications upon her ability to work. Upon

consideration of the record and the parties’ briefs, the court finds merit in claimant’s

first and third arguments.

A.    Consultative Physician’s Opinion

      Social Security regulations provide that, in considering what weight to give any

medical opinion, the Commissioner should evaluate: the extent of the examining or

treating relationship between the doctor and patient; whether the doctor’s opinion can

be supported by medical signs and laboratory findings; whether the opinion is

consistent with the record as a whole; the doctor’s specialization; and other factors.

See 20 C.F.R. §§ 404.1527(c), 416.927(c). See also Wheeler v. Heckler, 784 F.2d

1073, 1075 (11th Cir. 1986) (“The weight afforded a physician’s conclusory

statements depends upon the extent to which they are supported by clinical or

laboratory findings and are consistent with other evidence as to claimant’s

impairments.”).

      Dr. Ernest Lee Mollohan conducted a consultative physical examination on

                                           2
July 19, 2016.1 Claimant reported experiencing lumbar radiculopathy since 2015,

which caused weakness, numbness, tingling, and dull, sharp, and stabbing pain at a

level six on a good day and level ten on a bad day. The pain could be relieved by

changing positions, medication, stretching, propping up her legs, and rest. It was

aggravated by standing and walking more than five minutes, bending, and stooping.

She also reported right knee pain at level 4-10 since 2012. The pain manifested as

sharp and stabbing, and she also experienced weakness and numbness in the knee.

The pain was relieved by propping up her knee, resting, lying down, and taking

medications. It was aggravated by standing and walking more than five minutes,

bending, and stooping. Although she experienced intermittent weakness, numbness,

and tingling in her lower back into both feet, she did not suffer from those symptoms

on the date of the examination. During the musculoskeletal examination, claimant

did not use an ambulatory device but did demonstrate antalgic gait secondary to level

ten pain in her thoracic vertebrae. She also experienced level ten pain in her hip and

right knee while walking sixty feet, causing her to be unable to complete the other

sixty feet that were planned for the gait analysis. She was able to sit for thirty

minutes and stand for only five to ten minutes before having to sit down for comfort.

She moved slowly when standing from a seated position, and she was able to move

       1
        The ALJ and claimant both refer to this physician as “Dr. Lee,” but it is clear that his name
is Dr. Mollohan. The court will consider that mistake to be a mere typographical error.

                                                 3
on and off the examination table without difficulty or complaint. She was able to

heel-toe walk, and her straight leg raise tests were normal. She demonstrated level-

six-to-seven tenderness upon palpitation to her vertebrae and paraspinal musculature

and level-ten tenderness upon palpitation to her sacroiliac joint. She had good

cervical range of motion, but the testing elicited level-nine pain. Her hip and lumbar

range of motion was limited, and the testing elicited level-eight to level-nine pain.

Femoral rotation was normal, but testing elicited level-five pain. She could only

minimally squat due to level-nine knee pain, and her knee range of motion was

limited. Range of motion in her ankles, feet, shoulders, arms, elbows, wrists, hands,

and fingers was normal, but she did experience level-six pain in her shoulder. She

had full bilateral grip strength. Claimant did not complain of any radicular pain or

other neurological symptoms during the examination, and she “displayed a genuine,

honest and motivated effort to perform all of the examination maneuvers.”2

      Dr. Mollohan also completed a “Medical Source Statement Of Ability To Do

Work Related Activities (Physical)” form.        He indicated that claimant could

occasionally lift up to ten pounds, but she could never carry any weight. She could

sit for forty-five minutes at a time, and for seven total hours, during an eight-hour

work day. She could stand for ten minutes at a time, and for a total of thirty minutes.


      2
          Tr. 645-51.

                                          4
She could walk for five minutes at a time, and for a total of thirty minutes. She did

not require an assistive device to ambulate. She could continuously use both hands

to handle, finger, and feel, frequently use both hands to reach overhead, and

occasionally use both hands to push, pull, and perform other reaching movements.

She could frequently use both feet to operate foot controls. She could occasionally

balance, but could never climb, stoop, kneel, crouch, or crawl. She had no visual or

hearing impairments. She could not walk a block at a reasonable pace on rough or

uneven surfaces, or climb a few steps at a reasonable pace with the use of a single

hand rail. She could shop, travel without a companion, ambulate without an assistive

device, use standard public transportation, prepare a simple meal, feed herself, care

for her personal hygiene, and sort, handle, and use paper files. All of the limitations

Dr. Mollohan imposed had lasted or would last for twelve consecutive months.3

       Dr. Mollohan’s assessment is consistent with the ability to perform sedentary

work,4 but not any higher level of work. That is important because if claimant were


       3
           Tr. 640-44.
       4
                         Sedentary work involves lifting no more than 10 pounds at a
                time and occasionally lifting or carrying articles like docket files,
                ledgers, and small tools. Although a sedentary job is defined as one
                which involves sitting, a certain amount of walking and standing is
                often necessary in carrying out job duties. Jobs are sedentary if
                walking and standing are required occasionally and other sedentary
                criteria are met.

20 C.F.R. §§ 404.1567(a), 416.967(a).

                                                 5
limited to only sedentary work, the grids would dictate a finding of disability.5 The

ALJ, however, found claimant to be capable of performing a limited range of light

work activity, which did not require a finding of disability under the grids.6 In so

finding, the ALJ assigned Dr. Mollohan’s assessment only little weight because, in

the ALJ’s words,

       the limitations are excessive in comparison to the medical evidence and
       Dr. [Mollohan’s] own examination findings. Although the claimant has
       demonstrated some limitation in range of motion, particularly with
       regard to lumbar flexion and extension, hip flexion, and right knee. . .,
       Dr. [Mollohan’s] examination and various other examinations have
       generally shown intact cranial nerves, full strength, normal sensation,
       negative straight leg raises, symmetrical reflexes, ambulation without an
       assistive device, and no difficulties with toe walking and heel walking
       . . . . This combined with the claimant[’s] testimony that she is able to
       lift and carry 10 pounds comfortably and her statement that she has
       changed her 28 pound grandson’s diapers, support the conclusion that

       5
          Medical-Vocational Rule 201.14 dictates a finding of “not disabled” for an individual
closely approaching advanced age, who has a high school education or more that does not provide
for direct entry into skilled work, whose past work experience is skilled or semiskilled with non-
transferable skills, and who is limited to sedentary work as a result of severe medically determinable
impairments. See 20 C.F.R. Pt. 404, Subpt. P, App. 2, Rule 201.14.
       6
           Tr. 15.

                Light work involves lifting no more than 20 pounds at a time with frequent
       lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or wide
       range of light work, you must have the ability to do substantially all of these
       activities. If someone can do light work, we determine that he or she can also do
       sedentary work, unless there are additional limiting factors such as loss of fine
       dexterity or inability to sit for long periods of time.

20 C.F.R. §§ 404.1567(b), 416.967(b).

                                                  6
      she is able to lift and carry 20 pounds occasionally and 10 pounds
      frequently, stand/walk for a total of six hours, and sit for a total of six
      hours in an eight hour work day with normal breaks. The undersigned
      further concludes that the claimant is able to push and pull as much as
      she can lift and carry, frequently climb ramps and stairs but should never
      climb ladders, ropes, and scaffolds, frequently balance, and occasionally
      stoop, kneel, crouch, and crawl. Given her history of cervical
      degenerative disc disease, the claimant should avoid more than
      occasional overhead reaching with the bilateral upper extremities. She
      should too avoid work [at] unprotected heights, work around moving
      mechanical parts, and more than occasional exposure to vibrations.

Tr. 19 (alterations supplied).

      As a general matter, the ALJ adequately articulated her reasons for not fully

crediting Dr. Mollohan’s findings, but there were some conclusions she failed to

explain. For example, the ALJ concluded that Dr. Mollohan’s findings of “intact

cranial nerves, full strength, normal sensation, negative straight leg raises,

symmetrical reflexes, ambulation without an assistive device, and no difficulties with

toe walking and heel walking” outweighed the findings of limited range of motion,

antalgic gait, inability to walk more than sixty feet, slow movement when arising

from a seated position, and tenderness to palpitation in her vertebrae and paraspinal

muscles, but she failed to explain why. The latter group of findings would support

more significant limitations than those imposed by the ALJ.

      Looking beyond Dr. Mollohan’s assessment, some other portions of the record




                                          7
contain findings like normal gait,7 good knee strength,8 and negative straight leg raise

tests.9 Even so, the record also contains objective findings that would be inconsistent

with Dr. Mollohan’s findings. A March 24, 2015 MRI revealed “dessication of the

L4-5 disc with diffuse bulge of this same disc. This results in compression of the

anterior thecal sac to a moderate degree.”10 An August 8, 2014 MRI revealed “right

paramedian disc protrusion at the C5-6 level, of moderate degree.”11 Examination

records from other treatment providers also revealed asymmetrical gait, positive

straight leg raise tests, and tenderness to palpitation in the knee and lumbar regions.12

Finally, the ALJ appears to have given significant weight to the fact that claimant

changes her 28-pound-grandson’s diapers, but claimant testified that her grandchild

removes the diapers for her, and she does not have to lift him because he can climb

into a carseat or onto a changing table.13 As a whole, the record contains some

evidence to support the ALJ’s conclusion about Dr. Mollohan’s report, but it was not

supported by substantial evidence. Remand is warranted for further consideration of

Dr. Mollohan’s report, and for further development of the record regarding the effects

      7
          Tr. 449, 453, 457, 462, 586.
      8
          Tr. 508, 564.
      9
          Tr. 671, 676, 680, 709, 714, 723, 729, 734, 739.
      10
           Tr. 391.
      11
           Tr. 399.
      12
           Tr. 467, 472, 478, 483, 488, 534, 614, 668, 671, 676, 680, 709, 714, 723, 729, 734, 739.
      13
           Tr. 70-71.

                                                 8
of claimant’s functional impairments, if necessary.

B.    Medication Side Effects

      Claimant testified during the first administrative hearing that she experienced

dizziness, lightheadedness, and tiredness as side effects of her medications, including

Lyrica and Ultram.14 She testified during the second hearing that her medications in

general made her feel drowsy and sleepy.15 Claimant argues that the ALJ erred by

failing to mention that testimony in her administrative decision, or to give any other

indication that she considered the effects of claimant’s medications on her ability to

work. This court agrees. Social Security regulations provide that medication side

effects are a permissible consideration in evaluating a claimant’s complaints of pain.

See 20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv). Without any mention of

claimant’s side effects, there is no way to know whether the ALJ merely overlooked

them, discredited them, or acknowledged them but determined they did not have a

material effect on claimant’s ability to work. There is, therefore, no way to determine

whether the ALJ properly evaluated the side effects or whether her decision was

supported by substantial evidence. Remand is warranted for the ALJ to correct that

deficiency, and to conduct any other appropriate proceedings.

      An appropriate order will be entered contemporaneously herewith.
      14
           See Tr. 58-59.
      15
           Tr. 94.

                                          9
DONE this 18th day of June, 2019.


                                    ______________________________
                                    United States District Judge




                               10
